DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-6, 10 and 12 objected to because of the following informalities: line 15 of claim 1, “the acoustic far-field” should be corrected as –an acoustic far-field--.  Perhaps applicant could use consistent terms to describe “two or more transducers” recited on line 11, “front left and right transducer devices’” recited on lines 16-17 and “rear left and right transducer devices’” recited on lines 18-19 in claim 1, if they are being referring to the same transducers. Regarding claims 9 and 10, “is” should be replaced with –are--. Claim 12 lacks a period. Regarding claim 12, --is—should be added after “PRTF”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 7 includes both a method step and a structure for an apparatus claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The following list may not identify all the issues in the claims. Applicant should review all claims in response to this office action.


Regarding claim 1, line 10, “the PRTF component” lacks clear antecedent basis.
Regarding claim 1, line 10, “the user” lacks clear antecedent basis. Is “the user” as the person wearing “headphone-type sound reproduction device” as recited in the preamble? Is “the user” as the person having pinna, ear canal, head, shoulder, torso and other body parts as recited in lines 5-6?
Regarding claim 1, lines 11-12, it is unclear which of “the transducer” is being referred to as “two of more transducers” have been recited on line 11.
Regarding claim 1, line 14, “the 0o axis of acoustic output” is vague and indefinite. It is unclear what provides “acoustic output”.
Regarding claim 1, the phrase "typical external loudspeakers" recited on line 15 renders the claim indefinite because it is unclear what is being considered as “typical”, or what the standard is when referring an external loudspeaker as a typical external loudspeaker.
Regarding claim 6, “the transducer” lacks clear antecedent basis.
Regarding claim 7, it is unclear what is being derived based on features recited on lines 6-10. Many commas, an “or”, and a “and” are being used to cite one or more alternatives. It is unclear what the possible combinations are being derived.
Regarding claim 7, line 11, “the complete HRTF” lacks clear antecedent basis.

Regarding claim 7, lines 13-20 includes similar limitations as in claim 1 which are being identified as indefinite and/or unclear as stated above.
Regarding claim 14, it is unclear what the phrase “As system for reproducing…” recited on line 1 means? Could it be “A system for reproducing…”?
Regarding claim 14, the phrase “the pinnae” recited on line 4 lacks clear antecedent basis.
Regarding claim 14, the phrase “the acoustic effects of the head …” recited on line 5 lacks clear antecedent basis.
Regarding claim 14, the phrase “the head” recited on line 5 lacks clear antecedent basis. Whose head does it belong to?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riggs et al. (hereafter Riggs; US 20160269849 A1).

a Pinnae-Related Transfer Function (PRTF) component that characterizes the acoustical effects of the pinnae and ear canal (404 in Fig. 4A, 415 in Fig. 4B, [0066], [0073]); and
a remainder HRTF component that characterizes the acoustical effects of the head, shoulders, torso, lap and other body parts (403 in Fig. 4A, 414 in Fig. 4B, [0066], [0072]),
whereby the PRTF component can be realized by an acoustical means, through the use of two or more transducers oriented in a unique geometry relative to an ear canal entrance, such that the PRTF’s amplitude and phase characteristics versus frequency will be replicated (the limitation defined by “whereby the PRTF component…” does not serve to distinguish, no limitation is being positively stated; another interpretation, 418 reads on the claimed acoustical means); and
whereby the remainder HRTF component can be realized through signal processing by analog circuitry or DSP to replicate the remainder HRTF’s amplitude and phase characteristics versus frequency (the limitation defined by “whereby the remainder HRTF component…” does not serve to distinguish, no limitation is being positively stated; another interpretation, Figs. 4A, 4B, 17 and 19 each show the signal processing).
	Regarding claims 7 and 13, Riggs shows HRTF (Figs. 4A and 4B). A complete HRTF is electronically implemented using either digital processing or analog processing 
	Regarding claims 9-12, PRTF can be personalized if it is being utilized for a particular person. PRTF can be non-personalized if it is being utilized for a different person or a group of people. The remainder HRTF can be personalized if it is being utilized for a particular person. The remainder HRTFTF can be non-personalized if it is being utilized for a different person or a group of people. Furthermore, “personal” or “non-personalized” is a subjective term.
Claims 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (hereafter Brown; US 20170094440 A1).
Regarding claim 14, Brown discloses as system for reproducing 3D sound in headphone type devices (Fig. 3) whereby a composite Head-Related Transfer Function (HRTF) is generated, the system comprising:
a Pinnae-Related Transfer Function (PRTF) component that characterizes the acoustical effects of the pinnae and ear canal (see Fig. 2A, elements related to pinna); and
a remainder HRTF component that characterizes the acoustical effects of the head, shoulders, torso, lap and other body parts (see Fig. 2A, elements related to torso),
whereby the PRTF component can be realized by an acoustical means, through the use of two or more transducers oriented in a unique geometry relative to an ear 
whereby the remainder HRTF component can be realized through signal processing by analog circuitry or DSP to replicate the remainder HRTF’s amplitude and phase characteristics versus frequency (the limitation defined by “whereby the remainder HRTF component…” does not serve to distinguish, no limitation is being positively stated; another interpretation, Figs. 1 shows the signal processing).
	Regarding claims 7 and 13, Brown shows HRTF (Fig. 2A). A complete HRTF is electronically implemented using either digital processing or analog processing (the audio input signal is inherently processed by either analog circuitry or a digital circuitry). The “wherein two or more transducers” clause does not serve to distinguish. No limitation within the “wherein two or more transducers” clause is being positively stated as related to the previous cited method step limitation in claim 7.
	Regarding claims 9-12, PRTF can be personalized if it is being utilized for a particular person. PRTF can be non-personalized if it is being utilized for a different person or a group of people. The remainder HRTF can be personalized if it is being utilized for a particular person. The remainder HRTFTF can be non-personalized if it is being utilized for a different person or a group of people. Furthermore, “personal” or “non-personalized” is a subjective term.

Claims 7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woelfl et al. (hereafter Woelfl ‘226; US 20180192226 A1).
Regarding claim 14, Woelfl ‘226 discloses as system for reproducing 3D sound in headphone type devices whereby a composite Head-Related Transfer Function (HRTF) is generated, the system comprising:
a Pinnae-Related Transfer Function (PRTF) component that characterizes the acoustical effects of the pinnae and ear canal (the inherent response affected by pinna when speakers on the headphones generated sound); and
a remainder HRTF component that characterizes the acoustical effects of the head, shoulders, torso, lap and other body parts ([0082], [0087], XF in Fig. 6),
whereby the PRTF component can be realized by an acoustical means, through the use of two or more transducers oriented in a unique geometry relative to an ear canal entrance, such that the PRTF’s amplitude and phase characteristics versus frequency will be replicated (the limitation defined by “whereby the PRTF component…” does not serve to distinguish, no limitation is being positively stated; another interpretation, speakers shown in Fig. 4 or 110 and 112 in Fig. 6 reads on the claimed acoustical means); and
whereby the remainder HRTF component can be realized through signal processing by analog circuitry or DSP to replicate the remainder HRTF’s amplitude and phase characteristics versus frequency (the limitation defined by “whereby the remainder HRTF component…” does not serve to distinguish, no limitation is being positively stated; another interpretation, Fig. 6 shows the signal processing, [0067]).

	Regarding claims 7 and 13, Woelfl ‘226 shows HRTF (XF in Fig. 6). A complete HRTF (Fig. 4) is electronically implemented using either digital processing or analog processing (the audio input signal is inherently processed by either analog circuitry or a digital circuitry, [0067]). The “wherein two or more transducers” clause does not serve to distinguish. No limitation within the “wherein two or more transducers” clause is being positively stated as related to the previous cited method step limitation in claim 7. On the other hand, speakers are shown in Figs. 4 and 6, e.g.)
	Regarding claims 9-12, PRTF can be personalized if it is being utilized for a particular person. PRTF can be non-personalized if it is being utilized for a different person or a group of people. The remainder HRTF can be personalized if it is being utilized for a particular person. The remainder HRTFTF can be non-personalized if it is being utilized for a different person or a group of people. Furthermore, “personal” or “non-personalized” is a subjective term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs.
Regarding claims 8 and 15, Riggs shows that the PRTF component is realized by the acoustical means (speakers on the earphone), through the use of two or more transducers oriented in a unique geometry relative to an ear canal entrance, in conjunction with an electrical means. Although not explicitly stated, an audio input signal is inherently processed by either analog circuitry or a digital circuitry. Riggs fails to explicitly show a DSP. Riggs teaches a general computer 110 which could be one of many general consumer electronics ([0058]). Examiner takes Official Notice that a DSP for processing audio signal in those general consumer electronics is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Riggs by implementing the signal processing using well known processing, such as DSP in general consumer electronics with audio reproduction in order to generate audio signal with complex calculation in an efficient and accurate manner.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Regarding claims 8 and 15, Brown shows that the PRTF component is realized by the acoustical means (speakers on the headphone), through the use of two or more transducers oriented in a unique geometry relative to an ear canal entrance, in conjunction with an electrical means. Although not explicitly stated, an audio input signal is inherently processed by either analog circuitry or a digital circuitry. Brown fails to explicitly show a DSP. Brown teaches a device 104 (Fig. 1) which could be one of many general consumer electronics (as illustrated). Examiner takes Official Notice that a DSP .
13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woelfl ‘226.
Regarding claim 8, Woelfl ‘226 fails to explicitly show a DSP. Woelfl ‘226 teaches a general portable audio equipment for a general consumer market ([0090], [0048]). Examiner takes Official Notice that a DSP for processing audio signal in those general consumer electronics is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Woelfl ‘226 by implementing the signal processing using well known processing, such as DSP in general consumer electronics with audio reproduction in order to generate audio signal with complex calculation in an efficient and accurate manner.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfl ‘226 as applied to claim 14 above, and further in view of Woelfl (hereafter Woelfl ‘228; US 20180192228 A1).
Regarding claims 1, 5 and 6, Woelfl ‘226 fails to explicitly state the distance from the front of the speaker to the ear canal be 25 mm or more. However, Figs. 4 and 36 of Woelfl ‘226 appear to show substantial distance between the ear canal and the speaker front. Fig. 34 shows the earcup of the headphone. Fig. 35 shows the placement of speakers inside the earcup with respect to the external ear of the user. The illustration indirectly suggests the claimed distance based on the actual ear size of an average user and the o-80o for the front speakers and between +/- 110o-170o for the rear speakers in Fig 4. Woelfl’ 228 is cited to show additional teaching. See paragraphs [0072], [0050], [0058], [0061], [0066] and [0069], Fig. 17B and claim 9. Thus, it would have been obvious to one of ordinary skill in the art to modify Woelfl’ 226 in view of Woelfl ‘228 by testing different speaker geometry with respect to the orientation of the external ear and the user’s front in order to obtain an optimal speaker placement that would provide the accurate frontal image location.
Regarding claim 2, Woelfl ‘226 fails to explicitly show a DSP. Woelfl ‘226 teaches a general portable audio equipment for a general consumer market ([0090], [0048]). Examiner takes Official Notice that a DSP for processing audio signal in those general consumer electronics is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Woelfl ‘226 and Woelfl ‘228 by implementing the signal processing using well known processing, such as DSP in general consumer electronics with audio reproduction in order to generate audio signal with complex calculation in an efficient and accurate manner.
Regarding claims 3 and 4, the remainder HRTF can be personalized if it is being utilized for a particular person. The remainder HRTFTF can be non-personalized if it is being utilized for a different person or a group of people. Furthermore, “personal” or “non-personalized” is a subjective term.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654